         Case 4:20-md-02949-KGB Document 35 Filed 12/31/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION



IN RE: PROFEMUR HIP IMPLANT                        4:20-md-2949 KGB
PRODUCT LIABILITY LITIGATION




                     NOTICE OF APPEARANCE OF ERIN M. BOSMAN

       TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:

       PLEASE TAKE NOTICE of the appearance of Erin M. Bosman of Morrison &

Foerster LLP as counsel of record for and on behalf of Defendant MicroPort Orthopedics Inc. in

the above-referenced action. Copies of all briefs, motions, orders, correspondence and other

papers should be electronically served on the undersigned at EBosman@mofo.com.

       Erin M. Bosman is licensed to practice in the State of California, is a member in good

standing of the California State Bar, and is admitted to practice before multiple United States

District Courts, including for the Southern District of California.



Dated: December 31, 2020                MORRISON & FOERSTER LLP

                                        By: Erin M. Bosman
                                            Erin M. Bosman (CA Bar No. 204987)
                                            12531 High Bluff Drive, Suite 100
                                            San Diego, CA 92130
                                            Tel: (858) 720-5100
                                            Fax: (858) 720-5125
                                            EBosman@mofo.com
                                            Attorneys for Defendant
                                            MICROPORT ORTHOPEDICS INC.




                                               1
sf-4402572
